Citation Nr: 0840672	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-20 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar 
spine disability, claimed as secondary to service-connected 
bilateral flat feet.

2.  Entitlement to an increased rating for bilateral flat 
feet, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from March 1954 to March 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2008.  A transcript of his hearing 
has been associated with the record.


FINDINGS OF FACT

1.  The veteran's thoracolumbar spine disability was not 
caused or aggravated by his service-connected flat feet.

2.  Bilateral flat feet are productive of marked pronation 
and pain on manipulation and use.


CONCLUSIONS OF LAW

1.  Thoracolumbar spine disability is not proximately due to 
or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310 (2007).

2.  The criteria for a rating in excess of 30 percent for 
bilateral flat feet have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.71a, 
Diagnostic Code 5276 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in March 2006 explained the manner in which VA 
determines disability ratings and effective dates.  

A June 2006 letter invited the veteran to submit evidence 
showing that his flat feet had increased in severity and 
noted that such evidence might be statements from treating 
physicians or statements from others who could describe the 
manner in which the disability had become worse.  The veteran 
was asked to identify treatment of the disability.  The 
evidence of record was discussed and the veteran was told how 
VA would assist him in obtaining further evidence.  

A letter dated in February 2007 discussed the evidence 
necessary to support a claim for increased benefits.  This 
letter also discussed the manner in which VA determines 
disability ratings and effective dates.  The veteran was 
asked to provide information concerning any additional 
evidence he wished VA to obtain.  The evidence of record was 
listed.

A March 2007 letter discussed the evidence necessary to 
support the veteran's claim of entitlement to service 
connection for a back disability.  He was advised that he 
should submit evidence showing a connection between the 
claimed back disability and his service-connected bilateral 
flat feet.  The evidence regarding this claim was discussed 
and the veteran was told how VA would assist him in obtaining 
further evidence.  

An October 2007 letter advised the veteran of the status of 
his claim.  A December 2007 letter provided updated 
information concerning the status of the veteran's claim.

A May 2008 letter informed the veteran of the diagnostic 
criteria governing the evaluation of foot disabilities.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  The veteran was afforded the opportunity to 
testify before a Veterans Law Judge.  The veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

	Service Connection for Back Disability

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Service connection for arthritis may be granted if manifest 
to a compensable degree within one year of active service.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. § 3.307, 3.309 (2007).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service- 
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service- connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
spine.  On discharge examination in March 1957 the veteran's 
spine was clinically normal and he was determined to be 
qualified for release from active duty.  Moreover, the 
veteran does not allege that his claimed back disability was 
incurred in service.  Rather, he maintains that his current 
back disability is the result of his service-connected 
bilateral flat foot disability.

A November 1958 report from the Fort Harrison VA Medical 
Center indicates that the veteran was treated as an inpatient 
for five days for an acute exacerbation of lumbosacral 
strain.

Records from M.G.H., M.D. refer to a Worker's Compensation 
claim resulting from an injury in 1987.  An October 1987 
report provides a history of back strain when the veteran 
lifted items from his car trunk in August 1987.  

A June 1992 report by A.M.W., M.D. indicates the veteran's 
report of low back pain since an injury at age 17, when he 
was shoveling dirt.  He stated that he had suffered from 
recurrent back pain since that time, and had surgery in 1967.  
He noted that he was essentially pain free until August 1987 
when he suffered a new injury.  He also reported an acute 
exacerbation in April 1992 when he bent over to lift a brief 
case.  

A July 1995 report by the State Compensation Insurance Fund 
reflects a history of a non-work related injury in 1967 which 
resulted in laminectomy at L5-S1.  This report also notes the 
1987 injury.

Private reports of MRI studies conducted in April 2006 
indicate narrowing of the disc spaces, disc bulging, and 
facet arthropathy.

A February 2007 treatment record by D.J.Q., D.P.M.  notes the 
veteran's report of having been in traction for his back 
condition in the early 1960s, and having undergone 
laminectomy in 1967.  Dr. Q. indicated that the veteran had 
significant overpromation at the subtalar joints which caused 
significant internal rotation of the lower extremities.  He 
stated that it was a well known fact that foot positions such 
as the veteran's could contribute to low back pain.  He noted 
that there would likely be some chronic pain secondary to the 
veteran's foot condition.

On VA examination in May 2007, the veteran reported low back 
pain since he was 17 years old.  He claimed that his private 
podiatrist had told him that there was a definite connection 
between his foot and back problems.  The examiner noted that 
the veteran underwent laminectomy in 1967.  The veteran 
denied constant pain, but endorsed flares with bending or 
moving, with severity being six out of ten.  On physical 
examination the veteran's gait was even and his posture was 
erect.  The veteran claimed that he had pain on palpation.  
Straight leg raising was to 90 degrees with pain in the left 
leg.  The assessment was degenerative disc disease of the 
thoracic spine and spinal stenosis with osteoarthritis of the 
lumbar spine.  The examiner noted that she had conducted 
research of over 375 journals and other resources.  She noted 
that degenerative disc disease and spinal stenosis begins a 
progressive disc degeneration and that there were many 
factors underlying the initial event, such as trauma, aging, 
and inherited traits.  She indicated that spinal stenosis 
might be due to acquired degenerative processes or to 
congenital stenosis.  She stated that degenerative disease 
causing central canal or lateral recess stenosis was most 
often seen in patients in the sixth or seventh decade of life 
and that the recurrence of stenosis following surgery was 
common and often due to bone regrowth or fibrosis at the site 
of surgery.  She stated that she could find no evidence that 
pes planus caused any spinal conditions, noting that one note 
indicated that pes planus might give rise to regional 
discomfort, but that the spine was not mentioned.  She noted 
that the veteran had a history of laminectomy in 1967, 10 
years after service.  She concluded that the spinal stenosis 
and degenerative disc disease noted on MRI were most likely 
due to age-related degenerative changes and previous 
laminectomy which increased fibrosis of the spine.  She 
opined that it was less likely than not that the veteran's 
pes planus caused his claimed thoracolumbar spine disability.  
She also opined that it was less likely than not that the 
veteran's pes planus aggravated his degenerative disc 
disease.

A September 2007 statement by C.C.S., D.P.M. indicates that 
the veteran was evaluated in August 2007.  Dr. S. stated that 
he had been told many times that orthotic therapy had 
relieved foot pain as well as low back pain.  He indicated 
that that this was because there was correction of internal 
hip rotation by supporting the arches.  He stated that 
podiatry, orthopedic, physical therapy, and chiropractic 
journals were all in agreement that such a phenomenon did 
exist.  

An additional VA examination was carried out in January 2008.  
The veteran's history was reviewed.  The veteran claimed that 
his back condition was secondary to his flat feet.  The 
examiner noted his report of onset of back pain in 1953 and 
recurrence in 1958, but no history of a back injury in 
service.  The veteran reported back pain prior to service and 
laminectomy in 1967.  He also reported a back injury in 1987, 
which resulted in a Worker's Compensation claim.  He stated 
that he received no treatment for his current back condition.  
Physical examination revealed an even gait with slightly 
forward leaning posture.  The examiner noted that the forward 
leaning posture was in part due to age and the history of the 
low back condition.  Ambulatory balance was steady, without 
use of ambulatory aids or braces.  Range of motion was 
reduced, based on the veteran's age and body habitus, factors 
the examiner indicated were unrelated to the disability for 
which the examination was performed.  The examiner concluded 
that the veteran's spine condition was neither due to or 
caused by his flat feet.  She noted that the veteran had no 
documented evidence of back pain until the 1967 laminectomy, 
but that he had flat feet from birth.  She also noted that in 
the records concerning the 1987 injury, there was no mention 
of back pain due to flat feet.  She opined, based on her 
review of the file and a literature review, that the 
veteran's back condition was more likely than not due to 
injuries leading to laminectomy in 1967 and the lifting 
injury in 1987 and less likely than not directly caused by 
his congenital flat feet.  She also concluded that there was 
no indication that the veteran's lumbar condition worsened by 
an abnormal degree of severity beyond that normally expected 
for a pre-existing spine condition due to his flat feet.  She 
noted that not one note associated with the veteran's 
Worker's Compensation claim showed any documentation of 
increased low back pain as the result of the veteran's flat 
feet.  She stated that, on review of the evidence of record 
and the literature, it was less likely than not that the 
veteran's flat feet were an aggravating factor to the current 
spinal condition.  

In April 2008 the VA examiner noted that she had considered 
the veteran's 1958 hospitalization for lumbar strain and that 
her opinion had not changed.  She noted that in the 1950s, 
hospitalization was not uncommon for complaints of low back 
strain, which was generally treated with bed rest, muscle 
relaxants, and occasional traction.  She indicated that there 
was no evidence of a lumbar spine condition  or injury during 
active duty and that the discharge examination revealed a 
normal spine and other musculature.  She also noted that the 
next entry dated to 1967 and that it was unclear what 
occurred in that nine year interval.  She again emphasized 
when the veteran reinjured his back in 1987, the records made 
no mention of back pain due to congenital flat feet.  She 
noted that, as reported at that time, the focus of the back 
pain was due to a ruptured disc with subsequent laminectomy 
in 1967, and that a providing physician had noted spinal 
stenosis as secondary to that disc rupture.  She again 
concluded that the veteran's low back condition was not 
caused by his flat feet, nor was it worsened to an abnormal 
level of severity by the flat foot condition.  

At his June 2008 hearing, the undersigned noted that the 
veteran had submitted statements from his physicians.  He 
noted that neither had established a baseline for the back 
disability prior to its aggravation.  The veteran indicated 
that he could not produce any further evidence, but 
maintained that his back disability was related to his 
service-connected flat feet.  

The Board has carefully considered the foregoing, and finds 
that for the reasons that follow, the evidence is against the 
claim of entitlement to service connection for a low back 
disability.  In this regard, the Board notes that the record 
reveals no evidence showing that the veteran incurred a back 
disability while in service, or within one year of discharge 
from service.  Moreover, the evidence does not demonstrate a 
nexus between the claimed back disability and service, and 
the veteran has not claimed that such a nexus exists.  To the 
extent that there have been some reports of a pre-existing 
back disorder, the Board notes that there is no proof of a 
preexisting disability; no evidence of an in-service 
disability and no proof an increase in severity during 
service.  In sum, the presumption of soundness is not for 
application and this is a traditional service connection 
rather than an aggravation case.  The veteran's own testimony 
tends to establish a post service onset, for which he sought 
treatment.

However, for purposes of establishing secondary service 
connection, there is post-service medical evidence of a 
thoracolumbar spine disability.

The Board also observes that there is evidence supporting a 
relationship between the current low back diagnoses and the 
veteran's service-connected bilateral flat feet.  In February 
2007, Dr. Q. noted that the veteran had significant 
overpronation which caused significant internal rotation of 
the lower extremities.  He stated that it was well known that 
such foot positions could contribute to low back pain.  
Further, the September 2007 statement by Dr. S. indicates 
that he had been told many times that orthotic therapy 
relieved low back pain and that the literature agreed that 
such a phenomenon existed.  While the Board has duly 
considered these statements, it finds that they are not of 
sufficient probative value to allow for a grant of service 
connection as they do not specifically indicate that the 
veteran's flat feet caused or aggravated his claimed 
thoracolumbar spine disability.  Rather, they suggest that 
foot symptoms such as those suffered by the veteran could 
cause back pain, and that orthotic therapy has been known to 
relieve such pain.  See Obert v. Brown, 5 Vet. App. 30 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish medical 
nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  These statements also 
fail to account for the negative evidence of record, to 
include intercurrent back injuries whose treatment records 
show no relationship between the service-connected foot 
disability and the claimed spine disability.  As such, the 
Board finds the physicians' statements to be speculative and 
insufficient to support a finding of a relationship between 
the service-connected flat feet and the claimed back 
disability.

There is clearly a conflict in the competent evidence of 
record regarding the etiology of the veteran's back 
disability. However, upon careful review of the record, the 
Board finds that the preponderance of the evidence is against 
the claim. Significantly, the opinions of Dr. Q and Dr. S. 
constitute positive evidence in favor of the veteran; in 
essence, both doctors opine that foot symptoms such as those 
experienced by the veteran can influence back pain.  

However, two VA examiners, upon careful review of the record, 
interview of the veteran, physical examination, and review of 
applicable literature, have concluded that the current back 
disability was not caused by or aggravated by the veteran's 
service-connected flat foot disability.  The May 2007 
examiner stated that she was unable to find any evidence that 
pes planus caused any spinal conditions, noting that one 
source did indicate that pes planus might give rise to 
regional discomfort, but that the spine was not mentioned.  
She pointed to the veteran's history of laminectomy in 1967, 
which was 10 years after service.  She also noted that the 
findings relating to the veteran's thoracolumbar spine were 
most likely age related degenerative changes.  The January 
2008 examiner noted that the veteran had no documented 
evidence of back difficulties until 1967 and that in the 
records concerning the 1987 injury and resulting treatment, 
there was no mention of back pain due to flat feet.  

In light of the above clinical findings, the Board finds that 
the statements of Drs. Q. and S. are unsupported by reliable 
documentation, and the opinions of the VA examiners are 
consistent with the more probative evidence of record. 
Although the Board is not free to ignore the opinions of 
treating physicians, it is free to discount the credibility 
of such statements.  Sanden v. Derwinski, 2 Vet. App, 97, 101 
(1992). The opinions of the private physicians are 
inconsistent with the history and are accorded less probative 
value.  Moreover, the VA examiners reviewed the claims file, 
discussed the relevant findings therein, obtained a complete 
history from the veteran, completed a thorough examination, 
and conducted research into the presenting questions in this 
case.  The examinations included a discussion of the 
veteran's medical history following discharge from service.  
There is no indication that the examiners were not fully 
aware of the veteran's medical history or that they misstated 
any relevant fact.  The Board thus finds that these opinions 
to be of significant probative value.  

The Board has considered the veteran's statements concerning 
the etiology of his back disability.  However, it finds that 
the veteran is not competent to state whether his current 
back disability is related to his service-connected flat foot 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  The Board finds that the 
etiology of the claimed back disability is far too complex a 
medical question to lend itself to the opinion of a 
layperson.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
thoracolumbar spine disability, and there is no doubt to be 
resolved.

	Increased Rating for Flat Feet

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2007); see also Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in Hart v. Mansfield, No 05- 
2424 (U.S. Vet. App. Nov. 19, 2007), the Court held that 
"staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  In this case the Board 
has concluded that the disability has not significantly 
changed and that a uniform evaluation is warranted.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides for the assignment of a noncompensable 
evaluation for bilateral pes planus which is manifested by 
mild symptoms relieved by a built-up shoe or arch supports.  
For severe pes planus manifested by objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, assignment of a 30 
percent rating is warranted if pes planus is bilateral.  For 
pronounced pes planus manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
assignment of a 50 percent rating is warranted if the pes 
planus is bilateral.

For other injuries of the foot, a 10 percent rating 
contemplates a moderate disability; a 20 percent rating 
contemplates a moderately severe disability; and a 30 percent 
rating contemplates a severe disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

The veteran was initially seen by A.J.Q., D.P.M. in March 
2006.  He reported that after service, he worked as a barber 
for 24 years.  He indicated that he had transient discomfort 
in both feet and that the areas of discomfort were not 
consistent.  He endorsed a history of plantar faciitis type 
pain.  He also reported a history of chronic fatigue 
syndrome.  Objectively, muscle power was 5/5 in all four 
crural groups.  With gross observation of the veteran 
nonweight-bearing, his feet had a relatively normal and 
symmetrical appearance with a low arch.  Metatarsophalangeal 
joint range of motion was within normal limits.  Subtalar 
joint range of motion was flexible and within normal limits.  
In subtalar joint neutral with ankles dorsiflexed, the 
veteran had about five degrees past perpendicular; the left 
lateral column could be brought to perpendicular with the 
subtalar joint held in neutral position.  On weight-bearing, 
there was end-stage pronation evidence with both feet.  Both 
talonavicular joints were maximally pronated and resting on 
the floor.  Over pronation was noted to cause excessive 
internal rotation of both lower extremities.  There was 
discomfort with palpation along the medial plantar fascial 
band and in general the medial aspect of the left foot.  The 
veteran denied pain dorsally on either foot.  The assessment 
was flexible pes planus and associated weight bearing 
discomfort.  

On VA examination in April 2006, the veteran noted that he 
had retired from barbering due to chronic fatigue syndrome.  
He denied constant pain in his feet.  He reported flares 
while sitting.  He rated it as a three or four on a scale 
from one to ten, and indicated that the pain could sometimes 
be a five on that scale.  He denied additional limitation 
during flare ups.  He stated that arch supports were 
prescribed in service and that they were extremely painful, 
so he currently used gel pad inserts.  Objectively, the 
veteran had low to no arch bilaterally.  His feet were 
positioned in an out toeing position and were severely 
pronated.  The right great toe had a bony prominence at the 
metatarsophalangeal joint.  Movement against gravity and 
against resistance was 5/5.  There was no evidence of 
fatigue, weakness, or lack of endurance following repetitive 
use.  There was no evidence of painful motion, instability, 
weakness, or tenderness.  There was some right tibial edema, 
1 + and nonpitting.  There were no callosities or breakdown, 
and no skin or vascular changes.  The Achilles tendon was 
aligned bilaterally in weight-bearing and nonweight-bearing 
positions  There was no valgus noted and malalignment of the 
forefoot and midfoot which was not correctable by 
manipulation.  The assessment was bilateral pes planus and 
bilateral calcaneal spurring.

On VA examination in May 2007, the veteran reported that 
after service he worked as a barber for 24 years, and that he 
sold insurance for four years after that.  He claimed that he 
stopped barbering in part due to his foot condition.  He 
stated that his symptoms were transitory and that no one 
symptom lasted long.  He reported pain in this ankles that 
came and went and resolved after walking.  He stated that he 
tried to wear his orthotics as much as possible, but that his 
feet were less painful when he went barefoot.  The examiner 
noted that the veteran's limitations were difficult to 
separate from those caused by chronic fatigue syndrome.  The 
veteran denied weakness, stiffness, swelling, heat, or 
redness.  There were no callosities, breakdown, or unusual 
shoe wear pattern on the veteran's shoes.  Physical 
examination revealed low to no arch bilaterally.  The 
veteran's feet were positioned in a out-toeing position and 
were severely pronated bilaterally.  Movement was strong 
against gravity and resistance.  There was no objective 
evidence of painful motion, edema, instability, weakness, or 
tenderness.  There was no evidence of skin or vascular 
changes, and no hammertoes, pes cavus, clawfoot, or other 
deformity.  The veteran's Achilles tendons were aligned 
bilaterally in both weight-bearing and nonweight-bearing 
positions.  There was no valgus.  There was malalignment of 
the forefoot and midfoot which was not correctable by 
manipulation.  The assessment was pes planus with calcaneal 
spurs.  The examiner noted that there was no significant 
change from previous bilateral foot imaging.  

An additional VA examination was carried out in January 2008.  
The veteran's history was reviewed.  He described his foot 
pain as intermittent and pointed to the transverse tarsal 
joint.  Foot pain was described at its least as a zero on a 
ten-point scale, with flare episodes on weight-bearing 
activity as high as eight of ten.  The veteran stated that 
flare-ups could last from 24 to 36 hours.  He reported that 
orthotics were not helpful, though the examiner noted that he 
continued to wear them, even in his slippers.  He stated that 
he was comfortable walking barefoot and did so as frequently 
as possible.  He denied limitation of daily activities and 
did not report stiffness, swelling, heat, or redness.  He 
described symptoms at rest as not painful, while standing and 
walking were noted to produce pain.  He stated that he could 
walk for up to an hour but that standing was limited to a few 
minutes.  There were no sitting limits due to his feet.  
Physical examination revealed flat feet bilaterally.  The 
nonweight-bearing arch was 1.5 centimeters and the weight-
bearing arch was nonexistent.  Movement against gravity and 
against resistance was strong.  There was no evidence of 
fatigue, weakness, or lack of endurance following repetitive 
use.  There was no objective evidence of edema.  The veteran 
claimed tenderness on palpation of the arch bilaterally and 
the transverse tarsal joint bilaterally.  There was heel pain 
bilaterally to palpation.  There was no discoloration or 
temperature variation.  Gait was consistent with flat foot 
gait, with toes pointing outward.  There were no callosities, 
breakdown, or unusual shoe wear that would indicate abnormal 
weight bearing.  There was no gross evidence of pronation on 
the veteran's shoes.  There were no skin or vascular changes.  
There were no hammertoes, pes cavus, clawfoot, or other 
deformity.  Alignment of the Achilles tendon was slightly 
medial and not correctable by manipulation.  There was no 
pain with manipulation.  The forefoot and mid foot were in 
mild valgus, which was also not correctable.  

At his June 2008 hearing, the veteran testified that 
orthotics had not alleviated his foot pain.  He stated that 
he had plantar faciitis which caused stabbing pain.  He 
related that he could wear shoes when he went into town on 
weekends for one to two hours, but that he was glad to get 
home and take his shoes off.  He stated that his average pain 
was a five or six on a ten-point scale.  

A June 2008 VA podiatry record indicates that the veteran was 
extremely flat footed and ambulated with his foot in maximum 
pronated position after heel contact.  The provider noted 
that the veteran walked on the inside of his foot, but might 
stand with his feet inverted to relax and overcorrect for the 
pronated position.  There was no edema, erythema, or symptoms 
of infection noted.  

A higher rating for the veteran's bilateral flat feet 
requires evidence of pronounced pes planus manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achillis on manipulation, and not improved by 
orthopedic shoes or appliances.  Review of the record 
demonstrates that the veteran's bilateral flat feet are 
appropriately evaluated as 30 percent disabling.  In this 
regard, the Board notes that while  the clinical record does 
show severe pronation and low to no arches bilaterally, there 
is no evidence of painful motion or tenderness.  Moreover, 
there is no indication of callosities or breakdown, and 
alignment of the Achilles tendon is, at worst, only slightly 
medial.  There is also no evidence of fatigue, weakness, or 
lack of endurance associated with this disability.

While the veteran has complained of pain, the Board finds 
that the most persuasive evidence is the various VA 
examinations during which he has reported that his pain is 
intermittent and that he is comfortable ambulating in bare 
feet.  He has denied limitation of daily activities and 
states that he can walk for up to an hour.  While pain on use 
is noted, the evidence does not show that pain on 
manipulation is accentuated.  The veteran has not complained 
of stiffness, swelling, heat, or redness.  

As stated previously, the Board is required to consider the 
effect of pain when rating a disability of the 
musculoskeletal system.  38 C.F.R. §§ 4.40, 4.45 (2006); 
DeLuca.  The Board has considered the veteran's complaints of 
pain, as well as all evidence of record related to limitation 
of motion, excess motion, incoordination, fatigability, and 
pain on motion, in determining that the preponderance of the 
evidence is against the claim of entitlement to a rating 
greater than 30 percent for bilateral flat feet.  In fact, 
the Board notes that pain on manipulation and use is 
explicitly mentioned in the criteria for evaluation of flat 
feet and has thus been specifically considered.  

Accordingly, the Board finds that the disability does not 
more nearly approximate the criteria for a higher rating than 
those for the currently assigned 30 percent rating.

The Board has also considered whether a higher rating is 
warranted under any other potentially applicable diagnostic 
code but has determined that the most appropriate diagnostic 
code for rating the disability is the diagnostic code for 
flat feet and that no reasonable basis exists for assigning a 
higher rating under another diagnostic code.  The veteran 
does not have claw foot, hammer toes, or malunion or nonunion 
of the tarsal or metatarsal bones; therefore, consideration 
of Diagnostic Codes 5278, 5282, or 5283 is not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected flat foot disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).




ORDER

Entitlement to service connection for a thoracolumbar 
disability is denied.

Entitlement to an evaluation in excess of 30 percent for 
bilateral flat feet is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


